Citation Nr: 1717055	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder.

2.  Entitlement to service connection for a post-submersion condition, oxygen deprivation with residuals of vision problems.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 through May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran has an adjustment disorder that was neither sustained during his active duty service nor resulted from an injury, illness, or event that occurred during his active duty service.

3.  The Veteran does not have a current post-submersion disability that was either sustained during his active duty service or resulted from an injury, illness, or event that occurred during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a post-submersion condition, oxygen deprivation with residuals of vision problems, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Notice of the evidence needed to substantiate the Veteran's claims and the process by which VA assigns disability ratings and effective dates was provided in the Veteran's January 2015 fully developed claim.

VA has fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements, and VA treatment records have been obtained and associated with the record. 

The Veteran was also afforded a VA psychiatric examination in June 2015.  That examination, considered together with the other evidence of record, is fully adequate for the purpose of determining the psychiatric issue presented in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran has not been afforded a VA examination for a post-submersion condition.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred during service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As discussed below in detail, the probative evidence in the record does not suggest a relationship between a current disorder (to include a current eye disorder) and the Veteran's active duty service.  Under the circumstances, a VA medical examination for disorders associated with a post-submersive condition is not warranted.  38 C.F.R. § 3.159(c)(4) (2016).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a showing generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD specifically requires: (1) medical evidence of a diagnosis of that condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

Service connection may also be granted for a disease that was first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).
	A.  Acquired Psychiatric Disorder

The Veteran asserts in his claim submissions and statements that he has PTSD that is manifested by anxiety, claustrophobia, and a fear of heights.  In a May 2015 stressor statement, he attributes his condition to an in-service training accident wherein his landing sea craft flipped over and trapped the Veteran underwater.  The Veteran recalled that after the sea craft flipped, he was able to locate an air pocket before diving to the ocean floor to attempt to dig his way out.  According to the Veteran, a large wave struck the overturned sea craft and caused it to right itself.  At that point, other servicemen were able to reach the Veteran and rescue him.  Although the Veteran reports that he was losing consciousness during the incident, it is unclear as to whether he actually lost consciousness.

The stressor event described by the Veteran is recorded in a November 1944 service treatment record.  The record shows also that the Veteran was not reporting any specific physical or psychiatric complaints at that time.  A general physical examination was grossly normal.  Subsequent service treatment records do not document any complaints by the Veteran of a psychiatric nature.  Indeed, the Veteran's May 1946 separation examination revealed normal psychiatric findings.

Post-service VA treatment records show that the Veteran has been followed periodically for psychiatric complaints since June 2011.  Contrary to the Veteran's assertions, they do not note any complaints of claustrophobia or fear of heights.

The record from the initial June 2011 treatment reflects complaints by the Veteran of strain related to being the primary caregiver for his significant other, who was ill due to multiple health problems including dementia.  The Veteran stated that his significant other was not permitting visitors in their home and had frequent flare-ups of anger.  Notably, the Veteran stated that he had previous suicidal ideation with thoughts of drowning himself.  Based on the noted history and observations from a mental status examination, attending psychiatric staff diagnosed adjustment disorder with depressed mood.

In September 2012, the Veteran returned for VA treatment of symptoms reported as depression, difficulty sleeping, anxiety, crying spells, frequent suicidal ideation, and drinking three or four cans of beer per day.  He reported ongoing social stress because his significant other had been moved recently into a nursing home and that his significant other's son was requiring the Veteran to pay rent in order to remain in their home.  The Veteran stated that he was making plans to move into a senior housing residence.  Depression was diagnosed.

In March 2014, the Veteran was evaluated for ongoing complaints of depression and the sense that he had no purpose in his life.  He reported that his significant other had passed away only four months prior and that he was living in a senior housing residence.  He complained that there was not much activity in the residence.  He stated that he went to the American Legion for a couple of hours per day, but did not talk to many people there.  He reported that he was attending church again.  An ongoing depression diagnosis was given by attending psychiatric staff.

The Veteran was afforded a VA psychiatric examination in June 2015.  At that time, the Veteran provided a social history that included being widowed and having a daughter with whom he had a good relationship.  He reported that his spouse died in 1991 and that they also had a son who died at the age of 25.  He reported the history of his relationship with his significant other.  He also reported that he remained active with the American Legion and other social clubs and that he had also developed a friendship with a female neighbor at his residence.  He described that they spent time regularly with each other.  In terms of his occupational history, the Veteran related that he worked for over 40 years in the dairy business before retiring at the age of 69.  He denied having any history of significant work-related problems and stated that he was never fired from any of his jobs.

In regard to his psychiatric history, the Veteran denied having any history of mental health problems before approximately three and a half years prior.  He related having feelings of anxiety and depression during that time.  Consistent with the treatment history reported above, he stated to the examiner that he had been diagnosed previously with mild depression.  He acknowledged that he was struggling with loneliness and associated anxiety and depression.

The Veteran reported the in-service stressor described above.  The examiner noted that the reported stressor does meet the DSM-5 Criteria A for a PTSD diagnosis.  On examination, the examiner noted symptoms of depressed mood, anxiety, and disturbances of motivation and mood, based apparently on the Veteran's subjective reporting.  A mental status examination was grossly normal.

The examiner concluded that the other criteria for a PTSD diagnosis under the DSM-5 are not met, and alternatively, diagnosed adjustment disorder.  As rationale, the examiner explained that the Veteran did not demonstrate or report PTSD symptoms or other mental health symptoms for many years after his separation from service in 1946.  Indeed, the examiner notes, the Veteran reportedly functioned at a high level, both psychosocially and occupationally.  According to the examiner, the Veteran's current adjustment disorder symptoms began approximately three and a half to four years ago and are secondary to current stressors that include the loss of his girlfriend and resulting loneliness.  Based on the foregoing, the examiner opined that the diagnosed adjustment disorder is not related to the Veteran's active duty service.

The evidence in this case does not support a PTSD diagnosis.  In that regard, there is simply no evidence in the record of a diagnosis of that specific disorder.  To the extent that the Veteran has asserted in his claim submissions that he has such a condition, the Veteran is not competent to render a mental health diagnosis.  As such, his assertions that he has PTSD, which are not supported by any other evidence in the record, are not entitled any probative weight.

As reported above, VA treatment records since 2011 indicate an ongoing depression diagnosis.  Those records contain no opinion as to whether the depression was related in any way to the Veteran's active duty service, to include the described training stressor event.  They are notable, however, for significant psychosocial stress related to the Veteran's significant other's advancing illness and passing, his living arrangements, and apparent loneliness and inactivity.
During the VA examination, the Veteran admitted that he did not have any history of mental health problems until approximately 2011 and that his symptoms coincided with his live-in girlfriend's passing.  He admitted also that he was struggling largely with loneliness and resulting anxiety and depression.  That self-reported history is consistent with the treatment history shown in the record.  Additionally, a review of the Veteran's treatment history and a mental status examination conducted by the examiner revealed various symptoms that the examiner concluded were not consistent with the DSM-5 definition of PTSD, but rather, adjustment disorder.  That diagnosis is supported by reference to and a full discussion of the DSM-5 criteria and is certainly plausible given the reported history and symptoms.  Also, the examiner has concluded that the Veteran's adjustment disorder is likely secondary to current psychosocial stressors and loneliness.  As rationale, the examiner points to the foregoing psychiatric history reported by the Veteran and shown throughout the record.  That rationale is consistent with the evidence in the record.  Where the findings, opinions, and rationale expressed by the VA examiner are consistent with the evidence, and also are not rebutted by contrary probative opinions in the record, the Board assigns them significant probative weight.

The preponderance of the evidence shows that the Veteran has adjustment disorder that was neither sustained during his active duty service, nor caused by or resulted from an in-service injury, illness, or event.  As such, the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD, depression, or adjustment disorder.

	B  Post-submersion Conditions

As noted above, the service department records show that the Veteran was involved in an in-service training accident in 1944 that caused him to be submerged underwater for some period before being rescued.  The Veteran asserts that he has a "post-submersion condition" that resulted from oxygen deprivation during the training accident.  Although the Veteran does not point to a specific diagnosed condition, he does assert in a May 2015 statement that he has current vision problems that he believes are attributable to the in-service accident.
The service department records do not reflect the in-service onset of any eye or vision-related problems.  The Veteran's 1944 in-service accident is noted in the Veteran's May 1946 separation examination.  Nonetheless, an examination of his eyes and vision revealed no abnormalities and 20/20 eyesight.  Also, color perception was normal and no field of vision deficiencies were noted.

Post-service VA treatment records show that the Veteran has been followed for aphakia in both eyes and resulting loss of visual acuity since approximately 2007.  Those records show that the Veteran underwent surgery on his left and right eyes for placement of intraocular lenses in April 2013 and August 2013 respectively.  Records for subsequent VA treatment document ongoing vision loss in both eyes and open-angles glaucoma.  Nonetheless, those records contain no opinions that relate the Veteran's aphakia and/or glaucoma to events that occurred during his active duty service.

Notably, there is no indication in the evidence that the Veteran has had chronic vision loss, aphakia, glaucoma, or other eye condition that dates back to his period of active duty service.  As mentioned already, the Veteran's separation examination notes no eye or vision-related complaints and an examination of the eyes and visual acuity were normal.  Indeed, the Veteran raises no express lay contention that he has had chronic vision or other eye problem.  Concurrently, there is no information in the record that even suggests any medical findings or opinions that relate any of the Veteran's current eye conditions to his active duty service.  Given the evidence, VA is not under any obligation at this time to afford the Veteran a VA eye examination.  38 C.F.R. § 3.159(c)(4) (2016); McLendon, 20 Vet. App. at 83.

The evidence does not show, nor does the Veteran assert expressly, that the Veteran has any other physical conditions that may be attributable to the 1944 in-service training accident.

In sum, the preponderance of the evidence shows that the Veteran's bilateral aphakia and open-angled glaucoma and resulting loss of visual acuity were neither sustained during active duty service, nor caused by any injuries, illnesses, or events that occurred during his active duty service.  As such, the Veteran is also not entitled to service connection for a post-submersive condition, oxygen deprivation with residuals of vision problems.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is denied.

Service connection for a post-submersion condition, oxygen deprivation with residuals of vision problems, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


